DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1, 9 and 13 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“algorithmically identify, using a machine learning model trained to recognize similar customer behavior patterns based on past purchase data, a known gas-station transaction geographic region for the customer based on prior gas-station transactions associated with the customer, set a spend limit based on the single transaction limit, determine whether the merchant location falls within the known gas-station transaction geographic region; when the merchant location falls within the known gas-station transaction geographic region, approve the transaction request up to the spend limit; and when the merchant location falls outside of the known gas-station transaction geographic region: perform one or more fraud prevention actions to authenticate the customer” as recited in independent claim 1. 

“determine whether the transaction request is associated with the first vehicle or the second vehicle by: receiving one or more short range contactless connections between a mobile device of the first customer and a connected vehicle; and determining whether the connected vehicle is the first vehicle or the second vehicle; when the connected vehicle is the first vehicle, associating the transaction request with the first vehicle; and when the connected vehicle is the 

“defining, using a machine learning model, an approved geographic region based on a plurality of prior gas-station transactions associated with the customer financial account; determining whether the merchant location falls within the approved geographic region; when the merchant location falls within the approved geographic region, determining that the fraud prevention measures are met; and when the merchant location falls outside of the approved geographic region, determining, using the machine learning model, a gas refill  frequency for the first vehicle based on the first vehicle characteristics and a subset of the plurality of prior gas-station transactions associated that are associated with the first vehicle; setting a minimum next gas refill date based on the gas refill frequency and a preceding gas-station transaction associated with the first vehicle; when the transaction date predates the minimum next gas refill date, determining that the fraud prevention measures are not met; and when the transaction date does not predate the minimum next gas refill date, determining that the fraud prevention measures are met”  as recited in independent claim 13.



The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Cama et al (US Pub. No. 20140201077)  disclose a fraud detection system and method in which when a financial transaction is initiated by a user, and based on the financial transaction, information is obtained by an electronic device of the user. Using the information, the electronic device evaluates a set of rules personalized for the user; the set of rules to be used to determine whether the financial transaction is to be approved for the user. The electronic device provides an initial indication, based on the evaluating, of whether the financial transaction is to be approved.

Eramian et al (US Pub. No. 20160189158)  disclose a system, a medium, and a method involve a communication interface of a server device that receives activity data associated with an activity of an account, where the activity data includes a payment request for a transaction between a user of the account and a merchant.  A processor of the server device determines a location associated with the payment request based at least on the activity data. An authentication component of the server device accesses prior authenticated requests of the account.  The authentication component determines a prior authenticated request of the account based at least on the location and a time period.  The authentication component determines an authentication of the payment request based at least on the prior authenticated request and an .

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

January 21, 2022